Citation Nr: 1622504	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer of Hill & Ponton, Attorney At Law



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1977 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In October 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) on the underlying issue of a higher initial rating for a depressive disorder issue (not currently on appeal).  In March 2016, the Veteran was advised that the VLJ who presided at the October 2009 Board hearing was no longer employed at the Board (due to retirement).  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2015).  In April 2016, the Veteran, through his representative, notified the Board that he did not wish to appear for an additional hearing before the Board.  Regardless, the Veteran will be provided an opportunity for a Board hearing with regard to the issue of a TDIU pursuant to the issuance of a Statement of the Case, discussed in detail below.

Historically, the Veteran appealed the Board's February 2010 denial of a higher initial rating for a service-connected depressive disorder to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in November 2012, the Court affirmed the Board's decision as to the matter of a higher initial rating for a depressive disorder, but remanded the matter of a TDIU back to the Board for additional action.  In January 2014, the Board remanded this matter to the RO.  A discussion of the RO's compliance with the January 2014 Board Remand is included in the Remand section below.  

With regard to representation, the Veteran executed an Appointment of Individual as Claimant's Representative (on a VA Form 21-22a) in May 2013, naming Attorney Matthew D. Hill as the Veteran's representative.  The Veteran subsequently appointed Attorney Shannon L. Brewer as the representative in August 2015 (on a VA Form 21-22a).  Both Matthew D. Hill and Shannon L. Brewer are attorneys for Hill & Ponton, P.A.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As discussed in the January 2014 Board Remand, in a November 2012 Memorandum Decision, the Court determined that evidence of record with regard to the initial rating for a depressive disorder issue (not currently on appeal) also raised the issue of a TDIU.  The Court determined that the TDIU issue was part of the claim for the underlying depressive disorder disability.  The Court expressly remanded the case for issuance of a Statement of the Case on the issue of a TDIU, followed by a 60-day period for the Veteran to perfect an appeal of the TDIU issue by filing a timely Substantive Appeal.

Rather than issuing a Statement of the Case that addressed the issue of a TDIU, the RO instead issued a Supplemental Statement of the Case in August 2014.  To date, no Statement of the Case containing a summary of the evidence in the case and applicable laws and regulations has been provided to the Veteran or representative.  See 38 C.F.R. § 19.29 (2015).  In no case will a Supplemental Statement of the Case be used to announce decisions by the AOJ on issues not previously addressed in the Statement of the Case or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case.  See 38 C.F.R. § 19.31(a) (2015).  

In this regard, a Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Given the explicit instructions from the Court in the November 2012 Memorandum Decision, which was repeated in the January 2014 Board Remand, the Board finds that an additional remand is required to ensure compliance with the January 2014 Board Remand instructions.  

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case as to the issue of a TDIU.  (The AOJ is directed that a Supplemental Statement of the Case will not constitute compliance with the Remand instructions.)  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




